DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 9, 2020 was filed prior to the mailing date of the present, first Official action on the merits.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 recites the limitations "translation" in line 1.  Applicant’s claim 5 depends from independent claim 1.  Independent claim 1 recites only a step of forming and does not recite moving, which examiner assumes the claim term “translation” means, either one of or both the claimed shaped abrasive particle or/and the claimed substrate.  Moreover, as presently written, Applicant’s independent claim 1 does not recite enough terms and/or limitations to determine how “translation” occurs.  Thus, examiner cannot determine how “translation” takes place or occurs according to Applicant’s dependent claim 5.  For this reason, there is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s dependent claim 6 recites “wherein the body of each of the shaped abrasive particles of the plurality of shaped abrasive particles is formed according to a digital model.”  The claim language “formed according to a digital model” is not clear and does not explain how “a digital model” is utilized.  Paragraphs [00078-79] of Applicant’s specification as originally filed contains disclosure pertaining to the claim term “a digital model”.  At said paragraphs Applicant’s specification as originally filed discloses “the process of forming a body of a shaped abrasive particle can be conducted according to a digital model” and further discloses in part steps such as “measuring at least a portion of the body and comparing it to a corresponding dimension of the digital model”; “facilitate the control of and the deposition process conducted by the deposition assembly 151”; and, “creating a plurality of digital cross-sections of the digital model”.  When reading Applicant’s specification as originally filed, Applicant’s claims do not recite the aforementioned steps or even the deposition assembly necessary to carry out Applicant’s claimed method.  For this reason, Applicant’s dependent claim 6 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Appropriate correction is required.

The term “preferentially” in claim 8 is a relative term which renders the claim indefinite. The term “preferentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For this reason, Applicant’s dependent claim 8 is rendered indefinite.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7,867,302 B2 to Nevoret et al. (hereinafter “Nevoret”) in view of an article entitled “Direct Ink Writing of Three-Dimensional Ceramic Structures” authored by Jennifer A. Lewis et al. (hereinafter “Lewis”).  The CeraNova webpage (hereinafter “CeraNova”) (copy included herewith) serves as an evidentiary reference. 

Referring to Applicant’s independent claim 1, Nevoret teaches a method of forming a fixed abrasive (See Abstract; col. 14, l. 18 – col. 15, l. 10; See FIG. 20 of Nevoret).  In at least one exemplary embodiment, Nevoret teaches a rapid structuring media cartridge for use in a printing-type rapid tooling system is operable to successively deposit binder and/or abrasive grains in successive layers to form an abrasive structure, such as a coated abrasive structure or a bonded abrasive structure (col. 6, ll. 10-15; FIG. 6; the printing-type rapid tooling system of Nevoret is equivalent to Applicant’s claim term “an additive manufacturing process”).  Nevoret teaches a platform and/or a print head are moved in a three-dimensional pattern to facilitate deposition of a resin-based solution in a patterned layer to form the abrasive article (col. 5, ll. 50-53; FIG. 5 of Nevoret).  Nevoret teaches an exemplary cartridge includes two or more containers (col. 6, ll. 47-48; FIG. 7 of Nevoret).  Nevoret teaches the binder and abrasive particles are separated from each other in dedicated compartments, such as containers (col. 6, ll. 51-53; FIG. 7 of Nevoret).  Nevoret teaches the compartments may be configured to dispense the binder and abrasive particles through separate nozzles (col. 6, ll. 60-62; FIG. 7 of Nevoret).  In one exemplary embodiment, Nevoret teaches a second solution stored in a container includes an adhesive for forming a pressure-sensitive adhesive backing to an abrasive article (col. 7, ll. 26-28; FIG. 7 of Nevoret).  For example, Nevoret teaches the second solution may be deposited on a release film to form the pressure-sensitive adhesive backing (col. 7, ll. 28-30; FIG. 7; the pressure-sensitive adhesive backing of Nevoret is equivalent to Applicant’s claim term “a substrate”).  Nevoret teaches the binder and abrasive particles may be deposited over the adhesive backing to form the abrasive article (col. 7, ll. 30-32; FIG. 7 of Nevoret).
Although Nevoret teaches depositing binder materials and abrasive particles on the pressure-sensitive adhesive backing by an additive manufacturing process and forming a coated abrasive article (See Abstract; col. 5, ll. 50-53; col. 6, ll. 10-15, 47-48, 51-53, 60-62; col. 7, ll. 26-32; col. 14, l. 18 – col. 15, l. 10; See FIGS. 5, 6, 7, 20 of Nevoret), Nevoret does not teach explicitly the step of “forming a plurality of shaped abrasive particles on a substrate… by an additive manufacturing process” according to Applicant’s claim language.
However, Lewis teaches a method of forming a fixed abrasive (page 3599, Abstract) comprising: forming a plurality of shaped abrasive particles (pages 3601-3604, 3606-3607, Section III,(1),(4); Section IV(1),(4); See FIGS. 1b, 1c and 1d; Lewis teaches in both the droplet-based and filament-based writing techniques deposit material on a flat surface such as a platform).  Lewis teaches each of the shaped abrasive particles of the plurality of shaped abrasive particles have a body formed by an additive manufacturing process (pages 3601-3604, 3606-3607, Section III,(1),(4); Section IV(1),(4); the droplet-based and filament-based writing techniques of Lewis are equivalent to Applicant’s claim term “an additive manufacturing process”).  There is a reasonable expectation the abrasive particles of Nevoret also can be formed by an additive manufacturing process according to the Lewis’ teachings.  While Nevoret teaches depositing binder and abrasive materials to form a coated abrasive article (col. 5, ll. 50-53; col. 6, ll. 47-48, 51-53, 60-62; col. 7, ll. 26-32; FIGS. 5 and 7 of Nevoret), Lewis teaches depositing binder and abrasive material to form shaped abrasive particles (pages 3601-3604, 3606-3607, Section III,(1),(4); Section IV(1),(4); See FIGS. 1b, 1c and 1d of Lewis).  However, both Nevoret and Lewis teach forming structures utilizing abrasive material via printing-type additive methods (col. 6, ll. 51-53, 60-62; FIG. 7 of Nevoret; pages 3601-3604, 3606-3607, Section III,(1),(4); Section IV(1),(4); See FIGS. 1b, 1c and 1d of Lewis).  As both Nevoret and Lewis teach utilizing printing-type additive methods (col. 6, ll. 51-53, 60-62; FIG. 7 of Nevoret; pages 3601-3604, 3606-3607, Section III,(1),(4); Section IV(1),(4); See FIGS. 1b, 1c and 1d of Lewis), the printing-type additive method of Nevoret can be modified to form abrasive particles and, in particular, shaped abrasive particles according to the Lewis’ teachings.  Such a modification is well within the scope of the teachings of Nevoret as Nevoret utilizes the same printing-type additive methods as Lewis and both Nevoret and Lewis are drawn to forming abrasive articles and related constituents via printing-type additive methods.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Nevoret using the teachings of Lewis and form shaped abrasive particles using the printing-type additive method of Nevoret according to the printing-type additive method of Lewis.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Nevoret utilizes the same printing-type additive methods as Lewis and both Nevoret and Lewis are drawn to forming abrasive articles and related constituents via printing-type additive methods.

Referring to Applicant’s claim 2, Nevoret as modified by Lewis teaches forming is conducted directly overlying the substrate (col. 7, ll. 28-32; FIG. 7 of Nevoret; pages 3601-3604, 3606-3607, Section III,(1),(4); Section IV(1),(4); See FIGS. 1b, 1c and 1d of Lewis). 

Referring to Applicant’s claim 3, Nevoret as modified by Lewis teaches forming is conducted directly on at least a portion of a bonding layer overlying the substrate (col. 7, ll. 14-19, 28-32; FIG. 7; any one of the make coat, size coat or supersize coat of Nevoret are equivalent to Applicant’s claim term “a bonding layer”), wherein the bonding layer comprises a material selected from the group consisting of an inorganic material (col. 4, l. 60; the ceramic powder of Nevoret is equivalent to Applicant’s claim term “an inorganic material”), a vitreous material (col. 4, l. 61; the foundry sand of Nevoret is equivalent to Applicant’s claim term “an vitreous material”), an organic material (col. 4, ll. 60-61; the polymer materials of Nevoret is equivalent to Applicant’s claim term “an organic material”), a resin material (col. 4, ll. 60-61; the polymer materials of Nevoret is equivalent to Applicant’s claim term “a resin material”), a metal material, and a metal alloy (col. 4, ll. 61; the steel of Nevoret is equivalent to Applicant’s claim term “a metal alloy”).

Referring to Applicant’s claims 4 and 5, Nevoret as modified by Lewis teaches the platform and/or print head(s) are moved in a three-dimensional pattern to facilitate the deposition of a resin-based solution and abrasive particles in a patterned layer to form the abrasive article (col. 5, ll. 50-53; col. 6, ll. 10-15 of Nevoret).  Nevoret as modified by Lewis teaches further the pressure-sensitive adhesive backing is formed on the platform and thereupon said backing the abrasive article is formed (col. 7, ll. 26-35 of Nevoret).  As a result, the pressure-sensitive adhesive backing of Nevoret as modified by Lewis is “translated through a forming zone” as well as a “stepped translation process” according to claim language recited in Applicant’s dependent claims 4 and 5 respectively.  While Nevoret teaches depositing binder and abrasive materials to form a coated abrasive article (col. 5, ll. 50-53; col. 6, ll. 47-48, 51-53, 60-62; col. 7, ll. 26-32; FIGS. 5 and 7 of Nevoret), Lewis teaches depositing binder and abrasive material to form shaped abrasive particles (pages 3601-3604, 3606-3607, Section III,(1),(4); Section IV(1),(4); See FIGS. 1b, 1c and 1d of Lewis).  However, both Nevoret and Lewis teach forming structures utilizing abrasive material via printing-type additive methods (col. 6, ll. 51-53, 60-62; FIG. 7 of Nevoret; pages 3601-3604, 3606-3607, Section III,(1),(4); Section IV(1),(4); See FIGS. 1b, 1c and 1d of Lewis).  As both Nevoret and Lewis teach utilizing printing-type additive methods (col. 6, ll. 51-53, 60-62; FIG. 7 of Nevoret; pages 3601-3604, 3606-3607, Section III,(1),(4); Section IV(1),(4); See FIGS. 1b, 1c and 1d of Lewis), the printing-type additive method of Nevoret can be modified to form abrasive particles and, in particular, shaped abrasive particles according to the Lewis’ teachings.  Consequently, shaped abrasive particles can be formed on the pressure-sensitive adhesive backing of Nevoret as modified by Lewis that is formed on the platform, i.e., in “the forming zone” per Applicant’s claim language, during the printing-type additive methods of Nevoret as modified by Lewis (col. 6, ll. 51-53, 60-62; FIG. 7 of Nevoret; pages 3601-3604, 3606-3607, Section III,(1),(4); Section IV(1),(4); See FIGS. 1b, 1c and 1d of Lewis).

Referring to Applicant’s claim 6, Nevoret as modified by Lewis teaches the body of each of the shaped abrasive particles of the plurality of shaped abrasive particles is formed according to a digital model (col. 14, ll. 41-47 of Nevoret; page 3599, Section I; page 3601, Section II; page 3605, Section IV,(3) of Lewis).

Referring to Applicant’s claim 7, Nevoret as modified by Lewis teaches the additive manufacturing process comprises depositing binder materials that are different, i.e., depositing a first binder material and a second binder material (col. 6, l. 63 – col. 7, l. 4 of Nevoret) as well as depositing abrasive materials that are different, i.e., depositing a first abrasive material and a second abrasive material (col. 7, ll. 4-7 of Nevoret).  And, as Nevoret as modified by Lewis teaches the layers of binder and/or abrasive materials are deposited each layer at a time in succession from the first deposited layer to the eventual last layer deposited over a period of time, the eventual last deposited layer of material is deposited “at a second time different than the first time” the first deposited layer (col. 6, ll. 10-15 of Nevoret; page 3602, Section III,(I); page 3603, Section III(II); page 3606, Section IV,(3) of Lewis). 

Referring to Applicant’s claim 8, Nevoret as modified by Lewis teaches the method further comprises preferentially modifying one of the first portion and second portion to join the first portion and second portion and form a subsection of the body of the shaped abrasive particle (pages 3601-3604, 3606-3607, Section III,(1),(4); Section IV(1),(4); See FIGS. 1b, 1c and 1d of Lewis).

Referring to Applicant’s claim 9, Nevoret as modified by Lewis teaches the plurality of shaped abrasive particles are formed at a predetermined location on the substrate (col. 5, ll. 50-53 of Nevoret; pages 3601-3604, 3606-3607, Section III,(1),(4); Section IV(1),(4); See FIGS. 1b, 1c and 1d of Lewis).

Referring to Applicant’s claim 10, Nevoret as modified by Lewis teaches the method further comprises placing each of the shaped abrasive particles of the plurality of shaped abrasive particles on the substrate (col. 6, ll. 10-15, 47-48, 51-53, 59-62; col. 7, ll. 14-19, 26-34; pages 3601-3604, 3606-3607, Section III,(1),(4); Section IV(1),(4); See FIGS. 1b, 1c and 1d of Lewis), wherein the placing is conducted simultaneously with forming the body of each of the shaped abrasive particles of the plurality of shaped abrasive particles (col. 6, ll. 10-15, 47-48, 51-53, 59-62; col. 7, ll. 14-19, 26-34; pages 3601-3604, 3606-3607, Section III,(1),(4); Section IV(1),(4); See FIGS. 1b, 1c and 1d of Lewis).

Referring to Applicant’s claim 11, Nevoret as modified by Lewis teaches the method further comprises orienting each of the shaped abrasive particles of the plurality of shaped abrasive particles relative to the substrate (col. 5, ll. 50-53; col. 6, ll. 60-62; col. 7, ll. 30-32; FIG. 7 of Nevoret; pages 3601-3604, 3606-3607, Section III,(1),(4); Section IV(1),(4); See FIGS. 1b, 1c and 1d of Lewis).

Referring to Applicant’s claim 12, Nevoret as modified by Lewis teaches orienting and forming are conducted simultaneously (col. 5, ll. 50-53; col. 6, ll. 60-62; col. 7, ll. 30-32; FIG. 7 of Nevoret; pages 3601-3604, 3606-3607, Section III,(1),(4); Section IV(1),(4); See FIGS. 1b, 1c and 1d of Lewis).

Referring to Applicant’s claim 13, the teaching “at least about 55% of the plurality of shaped abrasive particles are oriented in a side orientation” is obvious in light of the teachings of Nevoret as modified by Lewis.  Nevoret as modified by Lewis teaches performance characteristics of the abrasive may be controlled based on location across the coated abrasive article (col. 10, ll. 25-26 of Nevoret).  For example, Nevoret as modified by Lewis teaches the density of abrasive particles may be adjusted for differences in relative velocity between regions of the adhesive article (col. 10, ll. 27-29 of Nevoret).  In the abrasive article illustrated in FIG. 8, Nevoret as modified by Lewis teaches abrasive placement may be adjusted to provide a desired removal rate over a curved surface, such as in ophthalmic fining applications (col. 10, ll. 29-32 of Nevoret).  In the abrasive article illustrated in FIG. 9, Nevoret as modified by Lewis teaches abrasive placement and density may be adjusted radially along the petal-like structures of the rosette design to adjust for differences in rotational velocity (col. 10, ll. 32-35 of Nevoret).  In addition, as illustrated in the figures of Lewis (See FIGS. 3, 4, 6, 9 and 10 of Lewis), a person having ordinary skill in the art before the effective filing date of the present application recognizes and appreciates shaped abrasive particles can be formed in practically any conceivable configuration, that is, formed on the particle’s base, that particle’s side, etc.  For this reason, the teaching “at least about 55% of the plurality of shaped abrasive particles are oriented in a side orientation” is obvious in light of the teachings of Nevoret as modified by Lewis.

Referring to Applicant’s claim 16, Nevoret as modified by Lewis teaches the substrate comprises a material selected from the group consisting of paper (col. 9, l. 61; the paper of Nevoret is equivalent to Applicant’s claim term “paper”), film (col. 7, l. 29; the release film of Nevoret is equivalent to Applicant’s claim term “film”), fabric (col. 9, l. 62; the cotton and polyester fabrics of Nevoret is equivalent to Applicant’s claim term “fabric”), woven material (col. 9, ll. 63-64; the woven fabric of Nevoret is equivalent to Applicant’s claim term “woven material”), non-woven material (col. 9, ll. 63-64; the non-woven fabric of Nevoret is equivalent to Applicant’s claim term “non-woven material”), polymer (col. 9, l. 61, 65-66; the polymer materials of Nevoret are equivalent to Applicant’s claim term “polymer”), resin (col. 9, ll. 63; the polymeric saturant of Nevoret is equivalent to Applicant’s claim term “resin”), and polyester (col. 9, l. 62; the polyester fabrics of Nevoret is equivalent to Applicant’s claim term “polyester”).

Referring to Applicant’s claims 17 and 18, Nevoret as modified by Lewis teaches the abrasive grains include alumina and, in particular, alpha-alumina (col. 9, ll. 46-48, 50-52 of Nevoret; page 3604, Section IV,(2) of Lewis).  The CeraNova webpage provides evidence alpha-alumina is naturally a polycrystalline material (See CeraNova webpage).  

Referring to Applicant’s claim 19, Nevoret as modified by Lewis teaches the body consists essentially of alumina (page 3604, Section IV,(2) of Lewis).

Referring to Applicant’s claim 20, Nevoret as modified by Lewis teaches the body is essentially free of a binder (page 3603, Section III,(4); page 3605, Section IV,(2); page 3606, Section IV,(4); Lewis teaches the body undergoes a debinding process that removes the binder).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7,867,302 B2 to Nevoret et al. (hereinafter “Nevoret”) in view of an article entitled “Direct Ink Writing of Three-Dimensional Ceramic Structures” authored by Jennifer A. Lewis et al. (hereinafter “Lewis”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2012/0227333 A1 to Adefris et al. (hereinafter “Adefris”).

Referring to Applicant’s claims 14 and 15, Nevoret teaches a method of forming a fixed abrasive (See Abstract; col. 14, l. 18 – col. 15, l. 10; See FIG. 20 of Nevoret).  In at least one exemplary embodiment, Nevoret teaches a rapid structuring media cartridge for use in a printing-type rapid tooling system is operable to successively deposit binder and/or abrasive grains in successive layers to form an abrasive structure, such as a coated abrasive structure or a bonded abrasive structure (col. 6, ll. 10-15; FIG. 6; the printing-type rapid tooling system of Nevoret is equivalent to Applicant’s claim term “an additive manufacturing process”).  Nevoret teaches a platform and/or a print head are moved in a three-dimensional pattern to facilitate deposition of a resin-based solution in a patterned layer to form the abrasive article (col. 5, ll. 50-53; FIG. 5 of Nevoret).  Nevoret teaches an exemplary cartridge includes two or more containers (col. 6, ll. 47-48; FIG. 7 of Nevoret).  Nevoret teaches the binder and abrasive particles are separated from each other in dedicated compartments, such as containers (col. 6, ll. 51-53; FIG. 7 of Nevoret).  Nevoret teaches the compartments may be configured to dispense the binder and abrasive particles through separate nozzles (col. 6, ll. 60-62; FIG. 7 of Nevoret).  In one exemplary embodiment, Nevoret teaches a second solution stored in a container includes an adhesive for forming a pressure-sensitive adhesive backing to an abrasive article (col. 7, ll. 26-28; FIG. 7 of Nevoret).  For example, Nevoret teaches the second solution may be deposited on a release film to form the pressure-sensitive adhesive backing (col. 7, ll. 28-30; FIG. 7; the pressure-sensitive adhesive backing of Nevoret is equivalent to Applicant’s claim term “a substrate”).  Nevoret teaches the binder and abrasive particles may be deposited over the adhesive backing to form the abrasive article (col. 7, ll. 30-32; FIG. 7 of Nevoret).  Lewis teaches a method of forming a fixed abrasive (page 3599, Abstract) comprising: forming a plurality of shaped abrasive particles (pages 3601-3604, 3606-3607, Section III,(1),(4); Section IV(1),(4); See FIGS. 1b, 1c and 1d; Lewis teaches in both the droplet-based and filament-based writing techniques deposit material on a flat surface such as a platform).  Lewis teaches each of the shaped abrasive particles of the plurality of shaped abrasive particles have a body formed by an additive manufacturing process (pages 3601-3604, 3606-3607, Section III,(1),(4); Section IV(1),(4); the droplet-based and filament-based writing techniques of Lewis are equivalent to Applicant’s claim term “an additive manufacturing process”).  Nevoret as modified by Lewis does not teach explicitly the plurality of shaped abrasive particles “define an open coat” according to Applicant’s dependent claim 14 or “the open coat comprises a coating density of not greater than about 70 particles/cm3” according to Applicant’s dependent claim 15.
However, Adefris teaches shaped abrasive particles comprising alpha alumina and having a first side, a second side, a maximum length along a longitudinal axis and a maximum width transverse to the longitudinal axis, that are incorporated into an abrasive article, or used in loose form (See Abstract; par. [0050] of Adefris).  Adefris teaches the comprises a backing having a first layer of binder, hereinafter referred to as the make coat, applied over a first major surface of backing (par. [0058] of Adefris).  Adefris teaches attached or partially embedded in the make coat are a  plurality of shaped abrasive particles forming an abrasive layer (par. [0058] of Adefris).  In at least one embodiment, Adefris teaches an open coat abrasive layer is an amount of abrasive particles or a blend of abrasive particles, weighing less than the maximum weight in grams that can be applied, that is applied to a make coat of a coated abrasive article (par. [0059] of Adefris).  Adefris teaches an open coat abrasive layer will result in less than 100% coverage of the make coat with abrasive particles thereby leaving open areas and a visible resin layer between the particles (par. [0059] of Adefris).  There is a reasonable expectation the abrasive particles formed and deposited by the method taught by Nevoret as modified by Lewis can exhibit and possess an open coat as taught by Adefris.  Both Nevoret as modified by Lewis and Adefris teach abrasive articles and methods for fabricating the same (See Abstract of Nevoret; pars. [0058-62] of Adefris).  While Nevoret as modified by Lewis is silent with respect to the amount of abrasive particles formed and deposited on the pressure-sensitive adhesive backing (col. 7, ll. 26-35 of Nevoret), Adefris provides guidance and, in particular, teaches to further optimize the shaped abrasive particles disclosed therein an open coat abrasive layer can be used (par. [0059] of Adefris).  Such a proposed modification, that is, specifically forming an open coat abrasive layer containing a lesser amount of shaped abrasive particles as compared to, e.g., a closed coat abrasive layer, to the coated abrasive article taught by Nevoret as modified by Lewis is well within the knowledge, skills and abilities of one of ordinary skill in the art at the time the present application was filed given the explicit teachings of Adefris.  For this reason, a person having ordinary skill in the art at the time the present application was filed would be motivated to modify the coated abrasive article taught by Nevoret as modified by Lewis and adopt the open coat abrasive layer taught by Adefris.  A person having ordinary skill in the art at the time the present application was filed would be motivated to do so given Adefris provides guidance and, in particular, teaches to further optimize the shaped abrasive particles disclosed therein an open coat abrasive layer can be used (par. [0059] of Adefris).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731